Citation Nr: 1526791	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robyn Cannon, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004 and from November 2005 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

A Travel Board hearing was held in April 2015 before the undersigned Veterans Law Judge.  


FINDING OF FACT

The competent and credible evidence of record shows that the Veteran has PTSD as a result of his service in Iraq.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD is a direct result of active military service in Iraq.  In various statements of record, to include his testimony at the April 2015 Board hearing, the Veteran claims that enemy forces fired mortars into his base camp, resulting in fear for his life.  Moreover, he saw seriously injured and dead bodies which disturbed him.

In general, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the evidence relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

As to medical evidence diagnosing PTSD, VA treatment records reveal a diagnosis of PTSD as early as August 2009.  The ongoing VA treatment records which continued the Veteran's diagnosis of PTSD did so based on his reports that he was almost killed and feared for his life when improvised explosive devices (IED) and mortars exploded near him.  Therefore, the Board finds that the first and second element for establishing service connection for PTSD has been met. See 38 C.F.R. § 3.304(f).

As to credible supporting evidence that the claimed in-service stressor occurred, as reported above, the Veteran claims that his PTSD was caused, in part, by his exposure to mortars that were fired into his base camp during his service in Iraq.  Tellingly, his DD 214 confirms that he served in Iraq from June 2006 to September 2009 and that he received imminent danger pay.  Accordingly, because the Veteran's in-service stressors involved "fear of hostile military or terrorist activity," the Board also finds that the record contains credible supporting evidence that the claimed in-service stressor occurred.  Therefore, the Board finds that the third element for establishing service connection for PTSD has been met.  See 38 C.F.R. § 3.304(f).

Given the above diagnosis of PTSD that was based on the Veteran's fear of his life while serving in Iraq, and resolving reasonable doubt in his favor, the Board concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.304(f).


ORDER


Service connection for PTSD is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


